Citation Nr: 1139908	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-18 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 to June 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in pertinent part denying service connection for hypertension as secondary to diabetes mellitus, type II.  The RO in a January 2009 rating action confirmed this denial of service connection.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in May 2011.  A transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset the Board notes that the Veteran's authorized representative in May 2011 submitted a medical nexus opinion by a treating VA physician.  The Veteran provided no waiver of RO review of this new evidence prior to Board adjudication.  
A Supplemental Statement of the Case (SSOC) must be furnished to the appellant and his representative when additional pertinent evidence is received after an SSOC is issued.  38 C.F.R. § 19.31 (2011).  Unless this procedural right is waived by the appellant, any additional evidence must be referred to the RO (or AMC) for review and preparation of an SSOC.  Id., 38 C.F.R. § 20.1304(c) (2011).  The Veteran has not waived this procedural right of review, and hence remand is required.  

The Veteran has provided a September 22, 2008, letter by L.L., M.D., informing that the Veteran  had been her patient since January 1997.  She noted that while the Veteran had intermittently elevated blood pressure readings over the past eleven years, this was "usually thought to be due to decongestants he was taking for chronic sinusitis," adding , "Follow up examination after these visits would always reveal normal blood pressure.  It was not until 2007 that his blood pressure became persistently elevated.  He was first treated with medication for chronic hypertension on May 17, 2007."  

This treating physician, as the Veteran's physician over the interval from 1997 through 2008, necessarily has a vested interest in the conclusion that hypertension was not present and left untreated during this eleven years of her care of the patient.  Thus, some additional review or evaluation may be indicated to ascertain whether in fact hypertension as a medical condition was present prior to 2007.  

The Veteran in May 2011 submitted an opinion statement by a treating VA internist/geriatrician, with that physician informing that he is familiar with the Veteran's medical history, and opining that it is at-least-as-likely-as-not that the Veteran's hypertension is secondary to his diabetes mellitus.  To support this opinion, the physician informs, "Diabetes promotes and causes atherosclerosis and kidney damage, both of which can lead to high blood pressure."  However, this analysis potentially has multiple deficiencies, because it does not address whether this Veteran has atherosclerosis or kidney damage, and if the Veteran does have either of these diseases whether either of these caused or aggravated hypertension in this Veteran.   

The Veteran was afforded a VA examination for compensation purposes in September 2008 addressing claimed disabilities inclusive of diabetes mellitus and hypertension.  At this examination the examiner noted the Veteran's self-report that he was diagnosed with diabetes mellitus in January 1997 with medication since that time for control, and his self-report that he was diagnosed with hypertension in January 1997 and that he was on medication for control of hypertension since that time as well.  The examiner also noted private treatment records contained within the claims file showing treatment staring January 27, 1997, with both diabetes mellitus and hypertension diagnosed at that visit.  The examiner also noted "copious physician notes" following that initial treatment showing treatment of both diabetes mellitus and hypertension.  The VA examiner noted that cardiovascular disease was a possible complication of the Veteran's diabetes mellitus.  However, the examiner opined that the Veteran's hypertension was not a complication of the Veteran's diabetes mellitus because both conditions were diagnosed at the same time.  The examiner further opined that the Veteran's hypertension was not worsened or increased in severity by his diabetes mellitus.  The examiner noted that the Veteran's hypertension control had over the years been more of a problem than his diabetes mellitus control.  

The Board notes the discrepancy presented between the September 22, 2008, opinion letter by L.L., M.D., informing of treatment for hypertension only since May 17, 2007, with persistent hypertension only since that time, and the self-reported history as recorded by the September 2008 VA examiner of diagnosed hypertension in 1997 treated since that time with medication, as well as findings of such a history of diagnosis and treatment by the VA examiner upon review of the treatment records of L.L., M.D.  

The Veteran has over the course of his claim contested the history noted in the September 2008 VA examination report, contending that hypertension was not diagnosed until 2007.  

The Veteran was afforded another VA examination for compensation purposes in January 2009 to address questions of causation between the Veteran's diabetes mellitus and his claimed hypertension.  This examiner noted that the Veteran had a history of elevated blood pressure intermittently since 1997, with persistent elevation since May 2007 requiring treatment since that later date.  The examiner further noted that the Veteran had been diagnosed with diabetes mellitus since 1997.  Symptoms associated with the Veteran's diabetes mellitus were noted to include fatigue, weakness, confusion, and nocturia.  The Veteran was also noted to have a history of panic disorder.  Blood pressure readings were obtained.  The examiner opined, based reportedly upon careful review of the claims file, that the Veteran's hypertension was not at-least-as-likely-as-not caused by or a result of the Veteran's diabetes mellitus. As a rationale for this opinion, the examiner noted, "the Veteran's complaint  of elevated blood pressure correlates with attacks of vertigo and panic attacks leading to eventual persistent hypertension."

The Board cannot clearly discern the reasoning behind the rationale the January 2009 VA examiner provided for his opinion.  Is he suggesting that because the Veteran had a long interval of gradually increasing attacks of vertigo and panic as well as documented intermittent hypertension, this informs of gradually increasing hypertension over multiple years and hence rules out diabetes mellitus as a causal agent in the development of the Veteran's hypertension?  This is by no means clear from the stated rationale in the January 2009 report.  Additionally, it is unclear why this would be preclusive of a causal or contributory role of diabetes mellitus in the development of the Veteran's hypertension.  

The Veteran in March 2009 also submitted a page of general medical information from no specified source, informing that diabetes was a risk factor in developing hypertension because diabetes could predispose a patient to development of atherosclerosis, or hardening of the arteries, and this atherosclerosis could in turn cause hypertension.  Once again, however, the Board notes that it is not established by the evidence of record that the Veteran has atherosclerosis or that he had this condition prior to his development of hypertension, or that atherosclerosis, if present, was implicated in development or worsening of the Veteran's hypertension.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder, or which has been aggravated (permanently increased in severity) by the service-connected disorder.  38 C.F.R. § 3.310 (2011).  In determining whether service connection is warranted, the Department of Veterans Affairs (hereinafter the VA) is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

While the record contains medical evidence from multiple sources addressing questions of a causal link between the Veteran's diabetes mellitus and his claimed hypertension, this presented medical evidence does not provide the requisite medical certainty supported by the requisite weight of the evidence of record either to grant or deny the claim for hypertension as secondary to service-connected diabetes mellitus.  Remand is thus also in order to seek answers to the above-noted unresolved medical questions.  These unresolved questions are posed to a new examiner in the Remand instructions, below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the appropriate opportunity to submit additional evidence or argument in furtherance of his claim.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Thereafter, afford the Veteran a new VA examination by a physician with appropriate expertise, to address the nature and etiology of the Veteran's hypertension, in particular addressing whether it is at-least-as-likely-as-not that this hypertension was caused or aggravated by service-connected diabetes mellitus, type II.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address all of the following relevant questions:

a.  Does the Veteran have atherosclerosis, and if so when did this develop?  If atherosclerosis is present, did the Veteran develop atherosclerosis or was the atherosclerosis aggravated (permanently increased in severity) by the Veteran's diabetes mellitus?  

b.  Is it at-least-as-likely-as-not (i.e., to at least a 50-50 degree of probability) that the Veteran's atherosclerosis, if present, both was caused or aggravated (permanently increased in severity) by the Veteran's diabetes mellitus, and in turn caused or aggravated (permanently increased in severity) the Veteran's hypertension?  

c.  Does the Veteran have kidney damage, and if so when did this develop?  If kidney damage is present, did the Veteran develop kidney damage or was the kidney damage aggravated (permanently increased in severity) by the Veteran's diabetes mellitus?  

d.  Is it at-least-as-likely-as-not that the Veteran's kidney damage, if present, both was caused or aggravated (permanently increased in severity) by the Veteran's diabetes mellitus, and in turn caused or aggravated (permanently increased in severity) the Veteran's hypertension?  

e.  Is it at-least-as-likely-as-not that the Veteran's hypertension was caused or aggravated (permanently increased in severity) by the Veteran's diabetes mellitus?  

f.  In answering these questions, the examiner should provide a careful analysis of the relevant chronology of onset of the Veteran's diabetes mellitus and his hypertension, noting differing  contentions by physicians within the record, and noting the relevant records of treatment by private physician L.L., M.D., between January 1997 and March 2008, as well as other relevant medical and lay evidence of record.  

g.  In answering these questions, the examiner should note the evidence of history of disease and relevant information as contained within the claims file, inclusive of treatment and examination records, relevant medical literature, as well as the opinions provided by the VA examiner in a September 2008 examination for compensation purposes; by the VA examiner in a January 2009 examination for compensation purposes; by private treating physician L.L., M.D., in a September 2008 opinion letter; and by VA treating physician S.W., M.D., in a Physician's Nexus Statement form submitted in May 2011.  The examiner should also consider the Veteran's own statements and testimony.  The examiner should provide a complete rationale for all opinions expressed, so that the opinions provide may be weighed by the VA adjudicator against contrary medical or lay evidence.  

h.  The examiner should consider all pertinent evidence and the credibility of such evidence. When addressing the credibility of both medical and lay statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions. 

i.  All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so. 

3. Thereafter, readjudicate the remanded claim de novo.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him with a SSOC and an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


